Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Status:
	Claims 1, 2, 19, 21, 27 and 55 are pending.
	Claims 1, 2, 19, and 21 are withdrawn.
	Claims 3-18, 20, 22-26, 28-54 and 56-60 have been cancelled. Applicant’s amendment has necessitated a new ground of rejection. Please note that an examiner cannot be expected to foresee whether or how an applicant will amend a claim to overcome a rejection except in very limited circumstances. See MPEP 706.07(a).
Accordingly, this Action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 4/19/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 27 and 55 were rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 27 and 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mazzio et al. (US 20060035981) as evidenced by How Chemotherapy Drugs Work (2019 [online] retrieved from: https://www.cancer.org/content/dam/CRC/PDF/Public/8418.00.pdf; 9 pages) and Patnaik and Anupriya (Frontiers in Pharmacology June 2019; 15 pages) and Xintaropoulou et al. (Oncotarget 2015;6(28):25677-25696) as applied to claim 27 and further in view of Gordon, RT. (US 4569836) and Kurzrock et al. (Targeted Cancer Therapy 2008 page 362).
 
Applicant claims:

    PNG
    media_image1.png
    255
    837
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)

Mazzio et al. was discussed in detail previously and that discussion as it applies to instant claim 27 is hereby incorporated by reference. For Applicant’s benefit, that discussion was as follows: “With regard to instant claims 27 and 55, Mazzio et al. disclose methods for the treatment/prevention of human, hence mammal, cancers 

	Kurzrock et al. teach that the justification for combining targeted therapies with existing cancer therapies and other targeted therapies is fundamentally the same rationale for combining conventional cytotoxic chemotherapies which is the desire for additive or synergistic combinations of drugs and molecules that increase clinical benefit over their use as single agents. Therefore there is a need to combine individual agents with existing therapies (page 362).
	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Mazzio et al. is that Mazzio et al. do not expressly teach further subjecting the mammal to a hyperbaric oxygen environment. This deficiency in Mazzio et al. is cured by the teachings of Kurzrock et al. and Gordon. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cancer research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cancer research, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
, as suggested by Gordon and Kurzrock et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is desirable to combine known therapies for at least an added clinical benefit for the patient as taught by Kurzrock et al. and Gordon already establishes that hyperbaric oxygen therapy can be combined with chemotherapeutic agents. Thus the ordinary artisan in cancer treatment would be motivated to combine the method of Mazzio et al. with the hyperbaric oxygen environment of Gordon for at least an additive clinical benefit with a reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “neither How Chemotherapy Drugs Work nor Xintaropoulou teach and/or suggest subjecting a mammal to a hyperbaric oxygen 
Applicant asserts that: “there is no teaching and/or suggestion in the cited combination of references that would have motivated the skilled person to arrive with any reasonable expectation of success at the treatment combination comprising epigenetic modifiers and/or glycolytic inhibitors, and hyperbaric oxygen as claimed.” Respectfully, the Examiner cannot agree.  As stated above, Kurzrock et al. teach that the justification for combining targeted therapies with existing cancer therapies and other targeted therapies is fundamentally the same rationale for combining conventional cytotoxic chemotherapies which is the desire for additive or synergistic combinations of drugs and molecules that increase clinical benefit over their use as single agents. Therefore there is a need to combine individual agents with existing therapies. Gordon provides the nexus teaching that there is a reasonable expectation of success in combining chemotherapeutic agents and hyperbaric oxygen therapy. Consequently, the Examiner has presented sufficient evidence to support the finding that the ordinary artisan would have a reasonable expectation of success in combining the epigenetic modifier and/or glycolytic inhibitor therapeutic agents of Mazzio with the hyperbaric oxygen environment therapy of Gordon. Applicant’s argument appears to simply to disagree with the Examiner’s findings without any evidence to support their argument. “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). “[M]ere statements of disagreement . . . do not amount to a developed argument.” SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1320 (Fed. Cir. 2006). Additionally, the rejection is based upon a combination of references and what they teach the ordinary artisan. The test for obviousness is "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 4I3, 425 (CCPA I98I).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner has brought in Kurzrock et al. who describes the need to combine cancer therapies and Gordon who teaches combining hyperbaric oxygen therapy with chemotherapeutic agents and Mazzio et al. who teach methods of treating cancer and compositions of chemotherapeutic agents which serve as epigenetic modifiers and/or glycolytic inhibitors. Thus, the Examiner has shown how each and every claimed limitation is obvious over the combined references. Applicant has not argued any surprising, unexpected or synergistic properties. The specification mentions “unexpected and synergistic therapeutic results” once in [0020] but none of the actual In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). The unexpected results must be “different in kind and not merely in degree from the results of the prior art.” In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). Respectfully, none of Applicant’s arguments are persuasive.
Accordingly, the undisputed facts in this case, including the state of the prior art, the availability of the components making up the claimed invention and an explicit need in the prior art for cancer therapy as suggested by the combined references compel a conclusion of obviousness as to the subject matter of each of the asserted claims.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613